Citation Nr: 0701937	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active duty in the United States Coast Guard 
from February 1965 to February 1969 and from June 1970 to 
June 1973.  He was a member of the Coast Guard Reserve for at 
least 16 years three months, comprising periods from February 
1969 to June 1970, from October 1973 to a date not of record, 
and from August 1986 to about March 1998, including a period 
of active duty for training from February 24 to March 7, 
1997.

This appeal is from a September 2002 rating determination of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
not been received to reopen the claims of entitlement to 
service connection for hypertension and CAD.

In August 2005 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been received 
to reopen these claims.  The Board reopened and remanded the 
case for additional evidentiary development and adjudication 
of the merits of each claim.  The requested development has 
been completed, and the claims have been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran had active duty from February 1965 to 
February 1969 and from June 1970 to June 1973, and he had 
active duty for training (ADT) from February 24, 1997, to 
March 7, 1997.

2.  Coronary artery disease did not begin or pre-exist and 
increase in severity during either of the veteran's periods 
of active duty, nor was CAD manifested to a degree of 10 
percent disability during the year following active duty, nor 
did it begin during any period of active duty for training.

3.  Coronary artery disease pre-existed the veteran's ADT of 
February 24, 1997, to March 7, 1997, and permanently 
increased in severity during that period of duty.

4.  The veteran did not have hypertension during either of 
his periods of active duty, nor was hypertension manifested 
to a degree of 10 percent disability during the year 
following active duty, nor did hypertension begin or increase 
in severity during any period ADT.


CONCLUSIONS OF LAW

1.  Coronary artery disease suffered aggravation during 
peacetime active duty for training.  38 U.S.C.A. §§ 101(24), 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306 
(2006).

2.  Hypertension was not incurred in or aggravated by active 
military service, whether wartime active duty or active duty 
for training, nor may it be presumed to have been incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.304, 3.306, 3.307(a)(1), 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection for hypertension 
and for CAD in March 1999, prior to enactment of the 
currently applicable laws and regulations governing VA's duty 
to notify and to assist.  A VA letter of June 1999 
substantially informed




the veteran of the information and evidence necessary to 
substantiate his claims, consistent with the law then in 
effect.  See 38 U.S.C.A. § 5107(a) (West 1991).  In June 2000 
VA denied the claims as not being well grounded.

Pursuant to the VCAA, VA reinitiated development of the 
veteran's claim.  A VA letter of March 2001 provided the 
required notice, prior to readjudication of the claim de novo 
in June 2001, except for notice of the potential rating and 
effective date elements of his claim.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  Subsequent letters of 
August 2002 and March 2004 provided additional notice of 
information and evidence necessary to substantiate his 
claims.  A March 2006 VA letter notified the veteran of the 
rating and effective date elements of his claim.  The RO 
afforded the veteran approximately four months to respond 
before transferring the case to the Board.  The RO did not 
further adjudicate the claim after the March 2006 letter, or 
issue a supplemental statement of the case.  In the absence 
of any addition to the record under review, there was no 
prejudice resulting from the failure to issue an SSOC.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
Any defects in the timing or language of VA implementation of 
its notice duties have been harmless to the veteran's claim.  
See Conway v. Principi, 353 F.3d 1359, 1374 (2004) (Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error").

VA has obtained all information and evidence of which it had 
notice and authorization to obtain.  VA has notified the 
veteran of the unavailability of certain putative private 
evidence, and afforded him ample time to produce such 
evidence.  VA has accepted the medical reports of record as 
adequate for rating purposes, 38 C.F.R. § 3.326(b), and 
obtained a medical opinion necessary to decide the claims on 
appeal.  In summary, VA has discharged its duty to assist the 
veteran to substantiate his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (e).


II.  Service Connection Claims

A.  Factual Background

Service medical records, including active and reserve duty, 
show normal cardiovascular findings, including blood pressure 
measurements prior to a June 1995 quadrennial Coast Guard 
Reserve medical history and physical examination.  
Specifically, on December 1964 Coast Guard entrance medical 
history and examination, January 1969 separation history and 
examination, June 1970 entrance history and examination, 
March 1973 history and separation examination, and all 
interim examination and treatment records, the veteran denied 
chest pain and high blood pressure, and examination findings 
were negative.  The veteran joined the Coast Guard Reserve in 
October 1973.  The entrance medical history and examination 
report were negative for chest pain and for hypertension; 
there was no cardiovascular diagnosis.  August 1986 medical 
history and examination reports are headed as for enlistment 
in the Coast Guard Reserve.  Both were negative for cardiac 
or cardiovascular complaint or finding, including blood 
pressure.  A March 1991 Coast Guard Reserve quadrennial 
medical history and examination report noted the veteran's 
report of good health and of taking no medications; 
examination cardiovascular findings including blood pressure 
were negative.

In July 1995 the veteran completed Coast Guard reserve 
quadrennial medical history and exemption.  He then reported 
he was on blood pressure medication.  He denied current or 
historical shortness of breath, chest pain, palpitations, or 
other heart trouble.  Examination revealed normal blood 
pressure, and his use of blood pressure medication and 
current findings were deemed not disqualifying for service.  
There is no evidence he was in duty status on the date of the 
examination.

Travel orders of January 1996 informed the veteran he was 
scheduled for OJT from 0700 hours on February 24, 1997.  The 
order stated "Voluntary acceptance of these orders subjects 
you to the UCMJ while engaged in the performance of the 
duty."  The instruction stated, "Report to the command(s) 
in block 9 for 12 days of Consecutive Active Duty Training 
(ADT) with Pay and Allowances[.]  12 days ADT to satisfy AT 
requirement for RQA AY ending 07/08/97 must be completed by 
03/07/1997."

On March 6, 1997, the veteran reported on sick call with 
complaints of feeling flustered, fatigued, and weak.  The 
clinical assessment was elevated blood pressure, and he was 
directed to take his blood pressure medication, which he had 
skipped that morning.  The following day he complained of 
chest pains to a fellow service member and to his family, who 
took him to a private hospital.  His period of ADT had ended 
that morning.  The veteran was admitted to the Kaiser health 
care system for complaints of chest pain.  The diagnosis was 
unstable angina.

Of record is a Coast Guard memorandum of March 10, 1997, from 
Commander USCG Activities San Diego to Commanding Officer, 
USCG Integrated Support Command.  The subject is 
"NOTIFICATION OF RESERVIST REQUIRING MEDICAL TREATMENT 
ESTENDING BEYOND THE EXPIRATINO DATE OF ORDERS."  The 
memorandum states the veteran's duty status as Active Duty 
for Training.  The sequence of events is essentially as 
summarized above.  The illness is identified as unstable 
angina.  The memorandum reported, "Impairment incurred in 
line of duty."

Private treatment records from Kaiser Permanente and Scripps 
Memorial Hospital from March to September 1997 show that the 
veteran sought emergency treatment on March 7, 1997, for 
complaints of substernal chest pain that had started the 
previous day.  He was hospitalized, and underwent stenting 
and percutaneous transluminal coronary angioplasty (PTCA).  
The diagnosis was In May 1997 he was seen for recurrent 
angina, and scheduled for heart catheterization.

Of record is a medical statement from Dr. C. dated in June 
1997, indicating that the veteran had angina pectoris with 
minimal exertion despite medications, and was not fit for 
full duty.

The veteran filed his original compensation claim for 
hypertension and CAD in March 1999.  He indicated that 
hypertension began in 1986, and CAD began in 1997.  

With his claim he submitted a Report of a Medical Board at 
the San Diego Naval Medical Center in March 1998 which 
indicated that the veteran was being evaluated for CAD.  It 
was noted that his symptoms began in March 1997 when he was 
admitted to the Kaiser medical center for unstable angina.  
At that time he had cardiac catheterization and PTCA, and 
stenting of the 1st obtuse marginal coronary artery, for 
recurrent angina.  In May 1997, he underwent a cardiac 
catheterization which revealed single vessel CAD.  It was 
noted that since then he had experienced recurrence of his 
anginal pain.  Physical examination revealed that his blood 
pressure was162/90.  A heart and lung examination was normal.  
Diagnoses of single vessel CAD and hypertension were made.  
The Medical Board opined that he had a medical condition 
which would permanently interfere with his ability to perform 
duties in the Coast Guard.  It was recommended that he was 
not fit for further duty due to physical impairment, and the 
matter was referred to the physical examination board (PEB). 

Dr. C. provided a second medical statement in January 2001, 
noting that the veteran continued to have stable angina 
controlled on medications.  The doctor commented that this 
was a residual of unstable angina which he had experienced 
while on duty from March 5 to 7, 1997.

The veteran was admitted for private hospitalization in 
November 2001, with complaints of chest pain and findings of 
an inferior myocardial infarction.  Chest 
X-ray films revealed borderline cardiomegaly and no acute 
infiltrate.  Impressions of inferior wall myocardial 
infarction and hypertension were made.  

Dr. C. provided a third medical statement in November 2002, 
indicating that the veteran had sustained his first 
myocardial infarction while on active duty with the Coast 
Guard in 1997.  Dr. C. opined that this problem was 
aggravated during service, as it had occurred during active 
duty.

The veteran was seen by Kaiser in late February and early 
March 2004 with complaints of chest pain.  The records 
document a history of myocardial infarction in 1997 and 1999.  
Chest X-ray films taken in February 2004 revealed that the 
heart appeared normal and the lungs were clear.  

The record contains a fact sheet from a medical encyclopedia 
pertaining to the symptoms, causes, and treatment of unstable 
angina and explaining its relationship to myocardial 
infarction.  

A VA examination was conducted in August 2005, and the 
medical records and statements were reviewed.  The examiner 
noted that hypertension had been present from at least 1995, 
at which time it was noted on quadrennial examination for 
reserve service.  The examiner indicated that there was no 
evidence that hypertension was aggravated during training in 
March 1997.  It was noted that when the veteran was seen in 
March 1997, blood pressure was mildly elevated at 136/92, and 
it was documented that he had not taken his blood pressure 
medication.  The examiner also observed that an EKG 
(electrocardiogram) done on March 7, 1997, had revealed no 
elevated CK-MB fractions indicative of myocardial infarction.  
The examiner observed that unstable angina was documented in 
March 1997, but that it was not until Dr. C.'s November 2002 
statement that it was reported that the veteran had sustained 
myocardial infarction in March 1997, although in previous 
statements Dr. C. had mentioned only that the veteran had 
unstable angina in March 1997.  The examiner also mentioned 
that an EKG done on March 7, 1997 was normal.  The VA 
examiner noted that the veteran actually did sustain a 
myocardial infarction in November 2001.  

The examiner concluded that there was no evidence that 
hypertension was aggravated by the veteran's March 1997 
training.  The examiner also opined that, regarding CAD, 
there was no evidence that the veteran had sustained a 
myocardial infarction in March 1997.  However, it was 
explained that the notation as to elevated ST segments and 
unstable angina were early manifestations of CAD, which did 
occur during duty.  The examiner explained that CAD was 
clearly present prior to March 1997, but was not yet 
symptomatic, and then it presented itself during duty, which 
represented the beginning of a more symptomatic CAD.  
Thereafter, the veteran had continued to have angina, and 
ultimately sustained an inferior wall myocardial infarction.


B.  Analysis

The veteran has articulated his claim ambiguously, asserting 
incurrence or aggravation of the claimed disorders "in 
service," without distinguishing his tours of active duty in 
the Coast Guard from his periods of membership in the Coast 
Guard Reserve.  He has also alleged facts about the time of 
onset of his coronary artery disease and of his hypertension 
consistent with a claim of incurrence or aggravation while a 
member of the Coast Guard Reserve.  To afford the veteran 
complete review of his claims, this decision considers 
entitlement based on regular Coast Guard service and on Coast 
Guard Reserve service.

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such 
a disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Even if there is no record of a cardiovascular-renal disease, 
including hypertension, in active service, incurrence or 
aggravation in service will be presumed if it was manifest to 
a compensable degree within one year after active military 
service, if the claimant had 90 days of continuous active 
service during a period of war or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

All questions of fact and law pertaining to entitlement to 
service connection and disability compensation pertain to the 
"period of service in which the said injury or disease was 
incurred, or preexisting injury or disease was aggravated."  
38 U.S.C.A. §§ 1110, 1131.  Consequently, this decision must 
consider the veteran's several periods of service discretely.

A.  Coast Guard Active Duty

"Active duty," in pertinent part, means "full-time duty in 
the Armed Forces, other than active duty for training."  
38 U.S.C.A. § 101(21)(A).

The veteran is presumed of sound cardiovascular health when 
he entered on active duty, see 38 U.S.C.A. § 101(21) (active 
duty defined), in the Coast Guard in 1964 and again in 1970; 
there is no evidence of record to rebut that presumption.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  
There is no evidence of the onset of coronary artery disease 
or of hypertension during that service.  There is no evidence 
of a diagnosis of coronary artery disease or of hypertension, 
or of symptoms demonstrative of 10 percent disabling coronary 
artery disease or hypertension, see 38 C.F.R. § 4.104, during 
the year following separation from active duty.  The 
preponderance of the evidence is against finding either CAD 
or hypertension was chronic during active duty or during an 
applicable presumptive period, such that any later 
manifestation is service connected.  38 U.S.C.A. § 1101, 
1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The hiatus in the medical records between the veteran's 
separation from Coast Guard active duty and the first 
documentation of hypertension and then of CAD, and the 
absence of any other evidence supporting a finding that 
either condition was noted in service or had continuity of 
symptomatology between the active duty and the present, is 
strong evidence against awarding service connection for 
either CAD or for hypertension based on continuity of 
symptomatology with a condition noted in service.  38 C.F.R. 
§ 3.303(b).  Likewise, the same lack of evidence precludes 
awarding service connection for either disorder based on 
evidence of a post-active duty diagnosis shown by all of the 
evidence, including that pertinent to service, to have been 
incurred in such service.  38 C.F.R. § 3.303(d).  In sum, to 
the extent the veteran's claim encompassed allegation of 
incurrence or aggravation during his regular active duty in 
the Coast Guard, the preponderance of the evidence is against 
both claims.

B.  Coast Guard Reserve Service

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Such 
entitlement requires that such ADT or IADT have been "active 
service," because entitlement to VA disability compensation 
is authorized only for veterans, who are those who served in 
the "active military, naval, or air service," 38 U.S.C.A. 
§ 101(2), who have disability resulting from disease or 
injury incurred or aggravated in "active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131.  "Active 
military, naval, or air service" includes "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty." 38 U.S.C.A. 
§ 101(24).  Thus, the status of "veteran" for a reservist 
is derived, in pertinent part, from having disability 
resulting from disease or injury incurred or aggravated 
during ADT.  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998);  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  Because this decision 
finds the veteran had ADT in February and March 1997, it need 
not reach the factual questions whether the veteran had a 
myocardial infarction at that time such that his training, if 
found to be IADT, was active service.  See 38 U.S.C.A. 
§ 101(24).

The RO determined that the veteran was on IADT in March 1997, 
because the January 1997 travel orders indicated he was 
ordered to voluntary ADT, i.e., he could decline to report.  
VA regulation defines IADT, in pertinent part, as "Special 
additional duties authorized for Reserves . . . by an 
authority designated by the Secretary concerned and performed 
by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned."  38 C.F.R. § 3.6(d)(2).

The lack of clarity of the regulation and the evidence of 
record weigh in favor finding the veteran was on ADT from 
February 24 to March 7, 1997.  The regulation applies to 
"Special additional duties," but nothing in the travel 
orders indicates they authorized special additional duties; 
they authorized OJT (on the job training), which was further 
identified as fulfilling the veteran's annual training 
obligation.  Nothing in the travel orders indicates the 
training he volunteered to undertake was "in connection with 
the prescribed training or maintenance activities of the 
units to which they are assigned."  The regulation by its 
language pertains to reservists volunteering to meet a 
training or maintenance obligation of the unit, but the 
orders were in terms of his meeting his individual annual 
training obligation.

In contrast, the orders explicitly identified the period of 
service in question as ADT.  The March 10, 1997, memorandum 
from the veteran's commander identified his service as ADT.  
An additional contemporaneous report from a Warrant Officer 
identified the veteran's duty status as ADT from February 24 
to March 7, 1997.  It is unascertainable from the available 
information why the veteran's ADT was voluntary.  In the 
absence of information about his specific duties and whether 
they comported with the VA regulatory definition of certain 
voluntary duty as IADT, the contemporaneous characterization 
of the service as ADT by his commanding and other superior 
officers must outweigh the use of the term "volunteer" in 
the January 1997 travel orders in deciding whether he was 
then on ADT for VA purposes.  Giving the veteran the benefit 
of the doubt on a question material to the matter under 
consideration, the Board finds that he was on ADT from 
February 24 to March 7, 1997.

1.  Coronary Artery Disease

The medical opinion of the August 2005 VA examiner is 
persuasive that the veteran experienced the onset of CAD 
symptoms on March 6, 1997, while on ADT.  The examiner 
reviewed the available medical evidence and determined, in 
essence, that he have had CAD prior to the period of ADT, as 
revealed by the cardiac catheterization findings of the 
degree of arterial occlusion.  The necessary inference is 
that the veteran's CAD could not have begun during the 
February-March 1997 ADT and have reach the extent revealed by 
the catheterizations in that amount of time.  Thus, the 
preponderance of the evidence is that the veteran's CAD 
existed before his February-March 1997 ADT.  The pertinent 
fact to be determined, therefore, is whether it underwent 
aggravation during ADT.

The August 2005 VA examiner identified the medical records 
that document the progress of the disorder from its first 
symptomatic presentation through recurring unstable angina 
requiring additional catheterization, and ultimately 
myocardial infarction in November 2001.  The course of the 
veteran's CAD well typifies the sustained increase in 
severity that distinguishes aggravation, 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006), from temporary 
exacerbation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(discussing distinction between aggravation as an increase in 
an underlying pathology and exacerbation, characterized by 
temporary increase in symptoms).  In view of the foregoing, 
and again considering the doctrine of resolving any 
reasonable doubt in favor of the veteran, we will conclude 
that the veteran suffered aggravation of CAD during ADT, and 
that he is therefore entitled to service connection for the 
resulting disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

2.  Hypertension

Whereas the veteran became disabled by a disease aggravated 
during ADT, as discussed above, that period of ADT is now 
deemed active service, of which he is a veteran.  38 U.S.C.A. 
§§ 101(2), (24); 38 C.F.R. § 3.6.  Consequently, the 
presumptions afforded to veterans apply to the claim for 
service connection for hypertension unless controlling law 
otherwise precludes their application, or they are rebutted.  
See 38 U.S.C.A. §§ 1111, 1113, 1153 (each providing for 
rebuttal of presumptions); 38 C.F.R. §§ 3.304(b), 3.306, 
3.307(d) (same).

The medical evidence of the veteran's hypertension does not 
show an association with the veteran's active service during 
February to March 1997 ADT or at any other time since his 
separation from active duty in June 1973.  The presumption of 
soundness on examination, acceptance, and enrollment into the 
Coast Guard Reserve, 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b), attaches to his August 1986 enlistment 
examination, but that does not avail him the benefit of that 
examination or presumption to determine whether hypertension 
was incurred or aggravated during the 1997 ADT.  The 
presumption of soundness "only attaches where there has been 
an [entrance] examination in which the later complained-of 
disability was not detected.  Paulson, 7 Vet. App. at 468, 
quoting Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
This is a sensible constraint on the presumption of 
soundness, because entitlement to service connection is 
derived from the period of service in which the claimed 
disability was incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131.  To afford a presumption of soundness to the February-
March 1997 ADT without the predicate pre-service examination 
frustrates the scope of the law authorizing VA payment of 
disability compensation.

The evidence in this case clearly contradicts the veteran's 
March 1999 assertion that hypertension began in 1986.  The 
medical evidence clearly shows the veteran first had 
treatment for hypertension some time between the March 1991 
quadrennial examination and the March 1995 quadrennial 
examination.  VA requested the veteran to enable VA to obtain 
pertinent medical evidence, and after VA notified the veteran 
of the negative response of certain health care providers, 
the veteran did not produce medical evidence of the initial 
diagnosis or treatment of hypertension.  The specific time of 
onset cannot be known from the evidence of record.  It did 
preexist the documented period of ADT.  No other period of 
ADT is documented or at issue.

"If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service."  Paulson, 7 Vet. App. at 468.  
The medical evidence shows a single hypertensive blood 
pressure reading during the February-March 1997 ADT, 136/92.  
The post-ADT medical evidence does not reveal aggravation 
during the ADT.

Aggravation of a disorder is shown by comparison of its 
severity before, during, and after service.  See 3.306(b).  
VA may not concede aggravation where there has been no 
increase in the severity of a disability in service.  
Comparison of the approximately 12 blood pressure 
measurements of record that pre-date March 1997 and the 
approximately 12 blood pressure measurement taken after March 
1997 with the measurement taken during the veteran's ADT show 
no change in blood pressure before and after the period of 
ADT that could be aggravation of hypertension.  None of the 
evidence shows a change that would amount to one increment of 
disability under the VA schedule for rating hypertension, or 
even hypertension of compensable severity.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).  Additionally the 
August 2005 VA examiner also concluded that the medical 
evidence does not show aggravation of hypertension during the 
period of ADT. 

The veteran's period of ADT was not 90 days of continuous 
active service.  Consequently, he does not qualify for 
consideration of a statutory presumption of incurrence or 
aggravation of hypertension during the February-March 1997 
ADT.  See 38 C.F.R. § 3.307(a)(1).  Additionally, even if he 
had the requisite duration of service, the evidence does not 
show a 10 percent disabling severity of hypertension under 
any criterion of 10 percent disability for hypertension.  DC 
7101.

In summary, the veteran did not incur or suffer aggravation 
of hypertension during any period of active service.  Service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1131 1153; 
38 C.F.R. §§ 3.303, 3.306


ORDER

Service connection for coronary artery disease is granted.

Service connection for hypertension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


